 Case 1:20-cv-01277-CFC Document 7 Filed 10/15/20 Page 1 of 10 PageID #: 93




                IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF DELAWARE


 HYEYOUNG BYUN, derivatively on
                              )
 behalf of Nikola Corporation,)
                              )
           Plaintiff,         )
                              )
 v.                           )
                              )
 TREVOR MILTON, STEVE         )
 GIRSKY, STEVE SHINDLER,      )
 MARK RUSSELL, KIM J. BRADY,  )
 SOPHIA JIN, MIKE MANSUETTI,  )
 GERRIT MARX, LON STALSBERG, )                Case No. 1:20-cv-01277-CFC
 DEWITT THOMPSON, V, JEFF     )
 UBBEN, ROBERT GENDELMAN,     )
 SARAH W. HALLAC, RICHARD J.  )
 LYNCH, AND VICTORIA MCINNIS, )
                              )
           Defendants,        )
                              )
           and                )
                              )
 NIKOLA CORPORATION,          )
                              )
           Nominal Defendant. )



                  JOINT STIPULATION AND PROPOSED
                    ORDER STAYING PROCEEDINGS

            WHEREAS, Plaintiff Hyeyoung Byun (“Plaintiff”) filed the above-

captioned shareholder derivative action (the “Derivative Action”) against certain of

Nikola Corporation’s (“Nikola” or “Company”) current and former officers and
 Case 1:20-cv-01277-CFC Document 7 Filed 10/15/20 Page 2 of 10 PageID #: 94




directors: Trevor Milton, Steve Girsky, Steve Shindler, Mark Russell, Kim J. Brady,

Sophia Jin, Mike Mansuetti, Gerrit Marx, Lon Stalsberg, Dewitt Thompson, V, Jeff

Ubben, Robert Gendelman, Sarah W. Hallac, Richard J. Lynch and Victoria McInnis

(collectively, “Individual Defendants,” and together with Nominal Defendant

Nikola, the “Defendants”) (Plaintiff and Defendants are collectively referred to

herein as the “Parties”);

             WHEREAS, there are currently three pending putative class actions

(“Securities Class Actions”) against Nikola alleging violations of securities laws

arising from statements and circumstances similar to those appearing in this

Derivative Action, styled as Borteanu v. Nikola Corp. et al., Case No. 2:20-cv-01797

(Sept. 15, 2020, D. Ariz.); Salem v. Nikola Corp. et al., Case No. 1:20-cv-04354

(Sept. 16, 2020, E.D.N.Y.) and Wojichowski v. Nikola Corp. et al. Case No. 2:20-

cv-01819 (Sept. 17, 2020, D. Ariz.);

             WHEREAS, the parties in the Derivative Action have conferred and

agree that future developments in the ongoing litigation of the Securities Class

Actions may have implications for the Derivative Action; and

             WHEREAS, the Parties agree that a stay of the Derivative Action is

appropriate in that it would better preserve the resources of the parties and the Court,

and would more closely align the proceedings in the Derivative Action with the

proceedings in the Securities Class Actions.



                                           2
 Case 1:20-cv-01277-CFC Document 7 Filed 10/15/20 Page 3 of 10 PageID #: 95




             NOW, THEREFORE, IT IS HEREBY STIPULATED AND

AGREED, subject to the Court’s approval, that:

             1.    The Derivative Action, including but not limited to all motion

practice, obligations to respond to the operative complaint, and all discovery and

disclosure obligations under the applicable local and federal rules are hereby stayed

until 30 days after the earlier of the following of events: (a) the Securities Class

Actions are dismissed in their entirety with prejudice; (b) Defendants file an answer

to any complaint in the Securities Class Actions; or (c) a joint request by Plaintiff

and Defendants to lift the Stay.

             2.    If the stay of proceedings expires pursuant to Paragraph 1 above,

the Parties shall within twenty (20) days meet and confer and submit a proposed

scheduling order governing further proceedings in the Derivative Action, including

the date by which Defendants must answer, move against, or otherwise plead in

response to the complaint.

             3.    Defendants shall promptly notify Plaintiff of any related

derivative lawsuits or threatened related derivative lawsuits of which they become

aware.

             4.    Defendants shall promptly notify Plaintiff if the plaintiff in any

related derivative lawsuit refuses to agree to a stay that is for the same or longer

duration.



                                         3
 Case 1:20-cv-01277-CFC Document 7 Filed 10/15/20 Page 4 of 10 PageID #: 96




             5.     If the plaintiff in any related derivative lawsuit refuses to agree

to a stay that is for the same or longer duration, after conferring with the opposing

Party, any Party may lift the stay after 30 days’ notice via email to all of the

undersigned counsel. In the event a Party provides notice that it intends to lift the

stay, each Party reserves the right to move to stay the Derivative Action. Should a

Party lift the stay pursuant to this Paragraph of the Stipulation, all of the remaining

terms of this Stipulation, except for Paragraph 9, shall be rendered null and void.

             6.     Defendants shall promptly notify Plaintiff if any shareholder of

Nikola makes a demand on the Company pursuant to 8 Del. C. § 220 (“Section 220”)

to produce documents concerning the conduct challenged in the Derivative Action.

Defendants shall promptly produce to Plaintiff any such documents concerning the

conduct challenged in the Derivative Action, subject to a mutually agreed upon

protective order entered by the Court governing the use of confidential information,

in the event that the Company produces them to another shareholder and that

shareholder also commences a related derivative lawsuit. The provision of any such

discovery materials will not constitute a waiver of, or in any way limit, Defendants’

right to: (i) move to dismiss the Derivative Action on any applicable ground,

including but not limited to for failure to adequately plead demand futility, or make

a pre-suit demand; or (ii) object to any subsequent discovery requests propounded

by Plaintiff in the Derivative Action.



                                          4
 Case 1:20-cv-01277-CFC Document 7 Filed 10/15/20 Page 5 of 10 PageID #: 97




             7.    Should discovery proceed in the Securities Class Actions and the

Derivative Action continues to be stayed by virtue of this Stipulation, or a further

Stipulation or Court Order, Plaintiff will be provided copies of written discovery

responses and documents produced by Securities Class Action Defendants, to the

extent they are relevant to the claims or defenses in the Derivative Action. The

provision of any such discovery materials will only be made pursuant to a mutually

agreed upon protective order entered by the Court governing the use of confidential

information, and will not constitute a waiver of, or in any way limit, Defendants’

right to: (i) move to dismiss the Derivative Action on any applicable ground,

including but not limited to for failure to adequately plead demand futility, or make

a pre-suit demand; or (ii) object to any subsequent discovery requested propounded

by Plaintiff in the Derivative Action.

             8.    Plaintiff hereby agrees that to the extent copies of documents are

produced pursuant to paragraphs 6 and/or 7 of this Stipulation, and Plaintiff

subsequently files an amended or consolidated complaint in the Derivative Action,

such previously-produced copies of documents shall be deemed incorporated by

reference into any such future amended or consolidated complaint. Plaintiff agrees

not to make any arguments contrary to this provision in any motion or otherwise.

             9.    Defendants hereby accept service of the complaint in the

Derivative Action, without waiver of or prejudice to any rights, arguments, or



                                         5
 Case 1:20-cv-01277-CFC Document 7 Filed 10/15/20 Page 6 of 10 PageID #: 98




defenses any Defendant may have (other than those based solely on the failure to

complete service), including but not limited to defenses based on lack of personal

jurisdiction.

                10.   While the Derivative Action is stayed, and for up to one year

after the stay is lifted, Defendants shall promptly advise Plaintiff of any mediation

proceedings in the Securities Class Actions, and shall seek to include Plaintiff in

them, but in the event that plaintiffs in the Securities Class Actions object,

Defendants shall mediate with Plaintiff at or about the same time. While the

Derivative Action is stayed, and for up to one year after the stay is lifted, Defendants

shall promptly advise Plaintiff of any mediation proceedings in any related

derivative lawsuit, and/or in any threatened related derivative lawsuit, and shall seek

to include Plaintiff in them, but in the event that plaintiffs in the related derivative

lawsuit and/or threatened related derivative lawsuit object, Defendants shall mediate

with Plaintiff at or about the same time.

                11.   Notwithstanding a stay of this Derivative Action, Plaintiff may

file one amended complaint as a matter of course, without seeking leave of the Court.

Without waiving any defenses or objections, Defendants shall be under no obligation

to answer, move, or otherwise respond to the complaint or any such amended

complaints while the Derivative Action is stayed.




                                            6
 Case 1:20-cv-01277-CFC Document 7 Filed 10/15/20 Page 7 of 10 PageID #: 99




             12.   Any conferences currently scheduled in the Derivative Action

are postponed until after the stay of proceedings expires.

             13.   Nothing herein shall be deemed to constitute a waiver of any of

the Parties’ claims or defenses, and all Parties preserve all substantive, procedural,

and/or jurisdictional arguments.

             14.   The existence of this Stipulation, the contents thereof, and any

negotiations or proceedings in connection therewith shall not be deemed a

presumption, concession, finding, or admission by any of the Parties of any fault,

liability, or wrongdoing.




                                          7
Case 1:20-cv-01277-CFC Document 7 Filed 10/15/20 Page 8 of 10 PageID #: 100




FARNAN LLP                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP


/s/ Brian E. Farnan                 /s/ Sabrina M. Hendershot
Brian E. Farnan                     William M. Lafferty (#2755)
Michael J. Farnan                   Susan W. Waesco (#4476)
919 N. Market St., 12th Floor       Sabrina M. Hendershot (#6286)
Wilmington, DE 19801                1201 N. Market Street
(302) 777-0300                      Wilmington, DE 19801
bfarnan@farnanlaw.com               (302) 658-9200
mfarnan@farnanlaw.com               wlafferty@mnat.com
                                    swaesco@mnat.com
OF COUNSEL:                         shendershot@mnat.com

Timothy Brown                       OF COUNSEL:
THE BROWN LAW FIRM, P.C.
240 Townsend Square                 Asheesh Goel, P.C.
Oyster Bay, NY 11771                Gabor Balassa, P.C.
                                    Whitney L. Becker
(516) 922-5427                      KIRKLAND & ELLIS LLP
tbrown@thebrownlawfirm.net          300 N. LaSalle Street
                                    Chicago, IL 60654
Attorneys for Plaintiff             (312) 862-2000
                                    asheesh.goel@kirkland.com
                                    gbalassa@kirkland.com
                                    whitney.becker@kirkland.com

                                    Jeremy A. Fielding, P.C.
                                    KIRKLAND & ELLIS LLP
                                    1601 Elm Street
                                    Dallas, TX 75201
                                    (214) 972-1770
                                    jeremy.fielding@kirkland.com

                                    Aaron Marks, P.C.
                                    KIRKLAND & ELLIS LLP
                                    601 Lexington Avenue
                                    New York, NY 10022
                                    (212) 446-4800
                                    aaron.marks@kirkland.com

                                    Attorneys for Defendants Mark A. Russell
                                    and Kim Brady, and Nominal Defendant
                                    Nikola Corporation

                                    8
Case 1:20-cv-01277-CFC Document 7 Filed 10/15/20 Page 9 of 10 PageID #: 101




                                    CONNOLLY GALLAGHER LLP


                                    /s/ Henry E. Gallagher, Jr.
                                    Henry E. Gallagher, Jr.
                                    1201 North Market Street, 20th Floor
                                    Wilmington, DE 19801
                                    (302) 888-6288
                                    hgallagher@connollygallagher.com

                                    OF COUNSEL:

                                    Bradley J. Bondi
                                    Peter J. Linken
                                    CAHILL GORDON & REINDEL LLP
                                    32 Old Slip
                                    New York, NY 10005
                                    (212) 701-3000
                                    bbondi@cahill.com
                                    plinken@cahill.com

                                    Attorneys for Defendant Trevor Milton


                                    POTTER ANDERSON & CORROON LLP



                                    /s/ Peter J. Walsh, Jr.
                                    Peter J. Walsh, Jr. (#2437)
                                    Jonathan A. Choa (#5319)
                                    Tracey E. Timlin (#6469)
                                    P.O. Box 951
                                    Hercules Plaza
                                    Wilmington, DE 19899
                                    (302) 984-6000
                                    pwalsh@potteranderson.com
                                    jchoa@potteranderson.com
                                    ttimlin@potteranderson.com




                                    9
Case 1:20-cv-01277-CFC Document 7 Filed 10/15/20 Page 10 of 10 PageID #: 102




                                     OF COUNSEL:

                                     Ellen V. Holloman
                                     Jaclyn A. Hall
                                     CADWALADER, WICKERSHAM &
                                     TAFT LLP
                                     200 Liberty Street
                                     New York, NY 10281
                                     (212) 504-6000
                                     Stephen.fraidin@cwt.com
                                     Ellen.holloman@cwt.com
                                     Jaclyn.hall@cwt.com

                                     Attorneys for Defendants Robert
                                     Gendelman, Sarah Hallac, Richard Lynch,
                                     and Victoria McInnis




                 IT IS SO ORDERED this ___ day of _________, 2020.




                                   The Honorable Judge Colm F. Connolly
                                   United States District Judge




                                    10
